On Second Motion for Rehearing.
Appellee's second, or amended, motion for rehearing assigns error on our action in reversing and rendering this cause, because of the findings of the jury and the evidence recited in the record, to the effect that appellant had no flagman at the crossing to give warning, thus leading him into a sense of security that no train was approaching, fortified by proof that he had passed over the crossing many times each day for five or six years, when flagmen were stationed at the crossing, and he thereby relied on the absent flagman in approaching the zone of danger. We answer the assignment that there are no pleadings justifying such contention.
However, we realize the force of the assignment and other contentions, and that appellee may be able to strengthen his action, both in pleadings and evidence; also, that appellate courts are never justified in reversing and rendering a cause, when there is some reasonable ground that the case has not been fully developed and a reasonable probability of liability shown, on another trial. This, we think, is disclosed in appellee's motion; therefore, the judgment of this court heretofore rendering this cause in favor of appellants is set aside and the cause is remanded to the court below for new trial, in accordance with our original opinion.
Cause reversed and remanded.